Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, alone or in combination, discloses a display control step of causing a processor to perform control such that a display displays at least one of: a light amount display screen which is used to display light amount ratios representing levels of the relative amounts of illumination light of a plurality of wavelength ranges emitted from a plurality of semiconductor light sources and includes a light amount level-display section displaying the level of the amount of each illumination light and on which display contents of the light amount level-display section including the level of the amount of each illumination light are changed according to a light amount-adjustment instruction; and an emphasis/suppression mode-selection screen which is used to select a specific emphasis/suppression mode from a plurality of emphasis/suppression modes and includes an emphasis/suppression amount-display section displaying amounts of emphasis for the emphasis/suppression modes and on which display contents of the emphasis/suppression amount-display section are changed according to an emphasis/suppression amount-setting instruction, wherein the display control step performs at least one of: change of the display contents of the light amount level-display section in conjunction with selection of the specific emphasis/suppression mode; 

Most Pertinent Prior Arts:
US 20140031623

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486